DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 9/17/2021, amended claims 34-35 and new claims 50-52 are acknowledged. 

Election/Restrictions
Applicant’s election of Group I, claims 34-38 and 50-52, in the reply filed on 9/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 39-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 34-35, 37-38, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allee et al. (US Patent No. 7,850,651 B2) (cited by Applicant), further in view of Mittermeier et al. (US Patent No. 6,063,037) (cited by Applicant).

Regarding claim 34, Allee et al. discloses a method for aspirating bone marrow, the method comprising: 
inserting an introducer cannula (12) of an introducer needle into bone, the introducer needle including an introducer handle (18) that is connected to a proximal end of the introducer cannula and a removable stylet (48) that extends through the introducer cannula from the introducer handle, a distal end of the stylet extending beyond a distal, open end of the introducer cannula and including a sharp tip (54) to penetrate bone (see Figure 6 and col. 5, lines 39-50); 
removing the stylet from the introducer cannula (see col. 5, lines 51-52); 
inserting an aspiration cannula (14) of an aspiration needle into bone marrow through the introducer cannula placed in the bone, the aspiration cannula having a proximal end and a distal end (32), the proximal end including an opening and the distal end extending beyond the distal end of the introducer cannula (see Figures 7A-B), the aspiration needle including an aspiration handle (27) with a luer connection (26) attached to the proximal end of the aspiration cannula (see Figures 3A-C and 7A-B and col. 4, lines 38-44 and col. 5, lines 51-67); and

It is noted Allee et al. does not specifically teach moving the introducer cannula from the bone and with the aspiration cannula.  However, Mittermeier et al. teaches moving the introducer cannula from the bone and with the aspiration cannula (see col. 6, lines 1-9 and col. 7, lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allee et al. to include moving the introducer cannula from the bone and with the aspiration cannula, as disclosed in Mittermeier et al., so as to provide a physician with greater needle control and protects the various biopsy needle component combinations against untimely disengagement (see Mittermeier et al.: col. 5, lines 43-46).
Regarding claim 35, Mittermeier et al. teaches comprising connecting the introducer handle to the aspiration handle, and wherein moving the introducer cannula includes pulling on the introducer handle to cause the aspiration cannula to be moved with the introducer cannula (see col. 6, lines 1-9 and col. 7, lines 49-50).
Regarding claim 37, Allee et al. discloses the aspiration cannula includes a closed, blunt tip (32) at the distal end of the aspiration cannula and at least one side port (34) in fluid communication with the channel in the aspiration cannula, the bone marrow being aspirated though the side port (see col. 4, lines 45-57).  
Regarding claim 38, Mittermeier et al. teaches locking the aspiration cannula to the introducer cannula (see col. 5, lines 36-55 and col. 6, lines 1-9). 

Regarding claim 51, Allee et al. discloses the bone marrow is aspirated during retrieval of the aspiration cannula from the bone (see col. 6, lines 26-33).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allee et al. and Mittermeier et al., further in view of McGuckin et al. (US Patent No. 6,425,887 B1) (cited by Applicant).

Regarding claim 36, it is noted neither Allee et al. nor Mittermeier et al. specifically teach the aspiration needle includes a blunt stylet having a proximal end and a distal end, the blunt stylet extending through at least a portion of the aspiration cannula from the aspiration handle, and further comprising removing the blunt stylet from the aspiration cannula, the aspiration cannula forming the channel to aspirate bone marrow. However, McGuckin et al. teaches an aspiration needle (11) includes a blunt stylet (45) having a proximal end and a distal end, the blunt stylet extending through at least a portion of the aspiration cannula from the aspiration handle (see Figures 2, 4, and 5), and further comprising removing the blunt stylet from the aspiration cannula, the aspiration cannula forming the channel to aspirate bone marrow (see col. 6, lines 5-8 and col. 7, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allee et al. and Mittermeier et al. to include an aspiration needle that includes a blunt stylet having a proximal end and a distal end, the blunt stylet extending through at least a portion of the aspiration cannula from the aspiration handle, and further comprising removing the blunt stylet from the aspiration cannula, the aspiration cannula forming the channel to aspirate bone marrow, as disclosed in McGuckin et al., so as to maintain patency of the needle passageway and prevent tissue coring during deployment (see McGuckin et al.: col. 7, lines 40-43).

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allee et al. and Mittermeier et al., further in view of Landrigan et al. (US Publication No. 2012/0136277 A1) (cited by Applicant).

Regarding claim 52, the Examiner notes the threaded engagement between collar (16) of the introducer cannula (12) and threaded portion (28) of the aspiration cannula (14) appears to be air-tight (see Figures 7A-7B), although Allee et al. does not explicitly state this. Nonetheless, and in the interest of compact prosecution, Landrigan et al. teaches coupling the aspiration cannula (704) to the introducer cannula (618) in an air-tight manner (via seal 736; see Figure 27 and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Allee et al. and Mittermeier et al. to include coupling the aspiration cannula to the introducer cannula in an air-tight manner, as disclosed in Landrigan et al., so as to restrict air from passing into the aspiration cannula at the interface between the introducer cannula/handle and the aspiration cannula/handle, thereby decreasing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEVIN B HENSON/Primary Examiner, Art Unit 3791